PER CURIAM.
The petitioner, Norman David Warford seeks admission to practice law in Florida. The record reveals that he enrolled in the University of Miami School of Law on September 12, 1950. He graduated cum laude with a degree of Bachelor of Laws on February 4, 1953. In March 1953, the State Board of Law Examiners denied his application for admission to practice in Florida on the grounds of “unsatisfactory evidence of good moral character”. The petitioner alleges that over the years he has served with credit in the armed services of the United States, that he has supported his family as a claims examiner, and as a supervisor for insurance companies, and that he has conducted himself honorably and ethically. He seeks admission to practice under the so-called “diploma privilege” which was in effect in Florida when he enrolled in the University of Miami School of Law.
The Florida Board of Bar Examiners moves to dismiss the petition, contending that it has no jurisdiction to admit the petitioner to the practice of law in view of the action of the former State Board of Law Examiners. It further asserts that the pe*257titioner has failed to exhaust his available administrative remedies. The motion is denied.
It is ordered that the Florida Board of Bar Examiners receive the petitioner’s application for admission to practice law, and that petitioner be admitted to the practice of law in Florida upon payment of lawfully required fees and upon a determination of moral fitness by the Board, based upon a complete investigation into the character and fitness of the applicant.
It is so ordered.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.